DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “means for, at a receiving device; means for obtaining; means for comparing; means for, in response to…etc” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Neither the drawing nor written description clearly discloses the structures tied to the means for performing the claimed functions. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-7, 10-14, 15-17, 19-21 and 24-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. (20220159440).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claim 1, Chen discloses a 1. A method for abnormal transmission identification (see fig.11, paragraph [0018] and its description), comprising: at a receiving device, receiving a V2X message from a transmitting device (see fig.11, step 1102, paragraph [0070] and its description); determining a signal propagation context for the receiving device (see paragraph [0038], [0069]); obtaining an RSSI value and a distance value for the V2X message(see fig.11, step 1104, paragraph [0070] and its description); generating an adjusted RSSI value based on (1) the RSSI value and (2) the signal propagation context for the receiving device (see fig.11, step 1106, paragraph [0070] and its description); obtaining a predetermined RSSI-to-distance relationship model device (see fig.11, step 1110, paragraph [0070] and its description); comparing an adjusted RSSI-to-distance data pair, comprising the adjusted RSSI value and the distance value, to the predetermined RSSI-to-distance relationship model (see fig.11, step 1112, paragraph [0070] and its description); and in response to determining that the adjusted RSSI-to-distance data pair fails a criterion for conforming to the predetermined RSSI-to-distance relationship model, identifying the V2X message as an abnormal transmission (see fig.11, step 1114, paragraph [0070] and its description).
Regarding claim 2, Chen further discloses the generating the adjusted RSSI value comprises (1) using a rule-based protocol to determine an increase value or decrease value based on the signal propagation context and (2) applying the increase value or decrease value to the RSSI value to obtain the adjusted RSSI value (see paragraphs [0062-0063]).
Regarding claim 3, Chen further discloses the rule-based protocol involves determining an estimated number of signal obstructions based on the signal propagation context and generating the increase value or decrease value based on the estimated number of signal obstructions (see paragraphs [0057-0062]).
Regarding claim 5, Chen further discloses the generating the adjusted RSSI value comprises using a machine learning (ML)-based protocol to determine the adjusted RSSI value based on the signal propagation context (see paragraph [0037]).
Regarding claim 6, Chen further discloses the ML-based protocol involves using a trained model to generate the adjusted RSSI value, wherein the trained model is trained using a training set comprising (1) known signal propagation context attributes and (2) known increase or decrease values for RSSI adjustment (see paragraphs [0066-0067]).
Regarding claim 7, Chen further discloses the predetermined RSSI-to-distance relationship model is obtained from local storage at the receiving device while no other predetermined RSSI-to-distance relationship model is stored at the receiving device (see paragraph [0023]).
Regarding claim10, Chen further discloses the predetermined RSSI-to-distance relationship model comprises a city simple path loss model, a highway simple path loss model, a city two-ray model, or a city breakpoint model (see 0038-0044]).
Regarding claim 11, Chen further discloses the distance value comprises an estimated distance between the receiving device and the transmitting device of the V2X message (see paragraph [0061]).
Regarding claim 12, Chen further discloses the V2X message comprises a Basic Safety Message (BSM), Cooperative Awareness Message (CAM), or Decentralized Environmental Notification Message (DENM), the RSSI value is associated with reception of the BSM, CAM, or DENM message, and the estimated distance is based in part on location data contained in the BSM, CAM, or DENM message (see paragraph [0024], [0035-0036]).
Regarding claim 13, Chen further discloses the estimated distance is computed from (1) the location data contained in the BSM, CAM, or DENM message and (2) a location fix for the receiving device (see paragraph [0024-0025]).
Regarding claim 14, Chen further discloses the determining that the adjusted RSSI- to-distance data pair fails the criterion for conforming to the predetermined RSSI-to- distance relationship model (see paragraph [0023]) comprises: establishing, for an estimated distance for the V2X message, an upper RSSI value and a lower RSSI value corresponding to the predetermined RSSI-to-distance relationship model (see paragraph [0027]); and determining that the adjusted RSSI value for the V2X message falls outside an RSSI range established by the upper RSSI value and the lower RSSI value (see paragraph [0030]).
Regarding claims 15-17, 19-21 and 24-30 recite limitations substantially similar to the claims 1-3, 5-7, 10-14. Therefore, these claims were rejected for similar reasons as stated above. 
Allowable Subject Matter
Claims 4, 8-9, 18 and 22-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CongVan Tran whose telephone number is (571) 272-7871. The examiner can normally be reached on Mon-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen Pan can be reached on (571) 272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    PNG
    media_image1.png
    125
    125
    media_image1.png
    Greyscale
UNITED STATES PATENT AND TRADEMARK OFFICE
/CONGVAN TRAN/Primary Examiner, Art Unit 2647